Name: 98/583/EC: Commission Decision of 14 October 1998 on the list of programmes of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community in 1999 (notified under document number C(1998) 3152/1)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  health;  EU finance;  agricultural policy
 Date Published: 1998-10-17

 Avis juridique important|31998D058398/583/EC: Commission Decision of 14 October 1998 on the list of programmes of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community in 1999 (notified under document number C(1998) 3152/1) Official Journal L 281 , 14/10/1998 P. 0039 - 0040COMMISSION DECISION of 14 October 1998 on the list of programmes of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community in 1999 (notified under document number C(1998) 3152/1) (98/583/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 32 thereof,Whereas in drawing up the list of programmes of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community for 1999, and each programme, both the interest of each programme for the Community and the volume of available appropriations must be taken into account;Whereas Denmark has supplied the Commission with all the information enabling it to assess the interest for the Community of providing a financial contribution to the programme for 1999;Whereas the programme on the list set out in this Decision will have to be approved individually at a later date;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. The programme listed in the Annex hereto shall qualify for a financial contribution from the Community in 1999.2. For the programme referred to in paragraph 1, the proposed rate and amount of the Community financial contribution shall be as set out in the Annex.Article 2 This Decision is addressed to the Member States.Done at Brussels, 14 October 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 19.(2) OJ L 168, 2. 7. 1994, p. 31.ANNEX >TABLE>